DETAILED ACTION
This office action is in response to amendments to application 16/817,667, filed on 12/20/2021.
Claims 1-3, 5-14, and 16-17 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 12/20/2021, have been entered.
Regarding objection to claim 12, the objection has been withdrawn due to amendment.
Regarding claim interpretation under 35 U.S.C. 112(f), the claim interpretation has been obviated by amendment and is withdrawn.
Regarding rejections of claims 1-15 under 35 U.S.C. 103, the rejections have been withdrawn due to cancellation of the claims or incorporation of allowable subject matter. New claims 16 and 17 include previously indicated allowable subject matter and are also allowable.

Allowable Subject Matter
	Claims 1-3, 5-14, and 16-17 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Park (US 20160098088). Park discloses a human machine interface 
	Regarding claim 1
	Park, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a vehicle control device comprising a processor that executes instructions to recognize a peripheral situation of a vehicle and control opening and closing of a window portion the vehicle. The processor detects a lost article located in an interior of the vehicle, wherein the processor controls opening and closing of the window portion on the basis of a recognition result of a gesture performed by a user of the vehicle. The processor determines whether the lost article is able to be taken out of the vehicle through the window portion, and wherein the processor opens a window portion being the closest to the lost article among window portions on the basis of a detection result.
	Regarding claims 16 and 17
	Park, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a device or method comprising a processor that executes instructions to recognize a peripheral situation of a vehicle and control opening and closing of a window portion of the vehicle. The processor controls opening and closing of the window portion on the basis of a recognition result of a gesture which is performed by a user of the vehicle. The processor recognizes weather conditions around the vehicle and does not open the window portion in a case where there is a falling matter in a space around the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662